*679Opinion by
Haralson, J.
The bill in this case was filed by the appellee as administrator of the estate of Sydney S. Blackburn against J. T. Fitzgerald as the administrator of the estate of Walter H. Blackburn, deceased, for the purpose of settling an unsettled partnership, which existed between the ■complainant’s and the defendant’s respective intestates during their life time, and which was alleged to have been dissolved by the death of Sydney S. Blackburn on June 1, 1894.
On the final submission of the cause on the pleadings and proof, the chancellor rendered a decree granting the relief prayed for, and ordered accordingly. From this decree the defendant appeals, and assigns the rendition thereof as error.
The decree is reversed and judgment here rendered.